NOT FOR PUBLICATION

UNI'I`ED STATES DISTRICT COURT

 

DISTRICT OF NEW JERSEY

JEFFREY JANNARONE,

Plaintiff,

Civil Action No. 18-9612 (MAS) (TJB)
v.
MEMORANDUM OPINION

SUNPOWER CORPORATION,

Defendant.

 

 

SHIPP, District Judge

This matter comes before the Court upon Defendant Sunpower Corporation’s (“Defendant"
or “Sunpower”) Motion to Dismiss. (ECF No. 6.) PlaintiffJeffrey Jannarone (“Plaintiff”) opposed
(ECF No. 10) and Defendant replied (ECF No. 13). The Court has carefully considered the parties’
submissions and decides the matter Without oral argument pursuant to Local Civil Rule 78.1. For
the reasons Stated below, the Court grants Defendant’s Motion to Dismiss.
I. Backgroundl

Plaintiff initiated this putative class action suit in New Jersey Superior Couit, Monmouth
County, Law Division. (Not. of Removal, ECF No. 1.) [n May 2018, Defendant removed the
matter to the Court under diversity jurisdiction, 28 U.S.C`. § 1332. (Id.) Plaintiff asserts four
individual claims: (l) breach of contract; (2) breach of the implied covenant of good faith and fair
dealing; (3) unjust enrichment; and 4) common law fraud, and two class claims: violations of the

New Jersey Consurner Fraud Act, N.J.S.A. §§ 56:8-1 to -20; and violations of the New Jersey

 

l For the purpose of the instant decision, the Court accepts all factual allegations in the Complaint
as true. See thllz'ps v. Czy. ofAHegheny, 515 F.3d 224, 233 (3d Cir. 2008).

Truth-in-Consumer Contract, Warranty and Notice Act, N.J.S.A. §§ 56:12-14 to -18.
(Compl. 1111 92-113.)

The relevant facts are as follows Plaintiff entered into a contract (the “Contract”) With
GeoGeniX, LLC (“GeoGenix”), an installer of solar power equipment, Which stated GeoGenix
Would “furnish and install a complete solar electric power system” (“the System”) at Plaintiff's
property located in Wall, New Jersey. (Compl. 1111 5-6 (citing Compl. EX. A (“Contract”), ECF
No. 6-2.) Defendant was the manufacturer of the System, which was accompanied by a warranty
(the “Warranty"). (Compl. 11 30, Compl. Ex. B (“Warranty”), ECF No. 6-2.)

The System began to malfunction almost immediately after installation (Compl. 11 18.)
Namely, it “faii[ed] to produce the requisite minimum power output,” and as a result, Plaintiff
“Was required to pay an alternative source for energy Which should have been produced by the
System in order to make up for the shortfall in the kW production of the system.” (Ia’. 1111 18-19,
23.) Plaintiff also lost credits, and thus compensation, available under the New Jersey Solar
Renewable Energy Certificate Program. (Id. 1111 24-27.) Plaintiff requested that Defendant repair
or replace the System, but even after Defendant attempted to make repairs, the System continued
to malfunction. (la'. 1111 34-38.)

Plaintiff acknowledges Defendant was not a party to the Contract, but argues “Defendant
assumed liability for all acts and omissions arising out of the Contract by furnishing the System to
be installed, furnishing the warranty documents for the System, and undertaking all repairs and
maintenance for the System . . . .” (Ia’. 11 7.) As such, Plaintiff argues “GeoGeniX was the agent
acting on behalf of its principal, Defendant” and Defendant is GeoGenix’s successor in interest
(Id. 1111 8-9.) Plaintiff also contends that Defendant breached its obligations under the Warranty
because, among other things, Defendant “repeatedly ignored [his] complaints regarding the

efficacy of the System" and “[e]ach and every time Defendant attempted to repair the defective

[\.)

System[,] the repair was either ineffective, or the System shortly began to function sub-optimally
again.” (Id. 1111 35, 37.)
II. Legal Standard

Pursuant to Federal Rule of Civil Procedure lZ(b)(6), courts will examine the legal
sufficiency of a complaint and may dismiss a claim “for failure to state a claim upon which relief
can be granted.” Fed. R. Civ. P. 12(b)(6). To survive a motion to dismiss, a complaint must
“contain sufficient factual matter” that “state[s] a claim to relief that is plausible on its face.”
Ashcrofr v. Iqbal, 556 U.S. 662, 678 (2009). “A claim has facial plausibility when the plaintiff
pleads factual content that allows the court to draw the reasonable inference that the defendant is
liable for the misconduct alleged.” Ia'. (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 556
(2007)). Although a court must accept as true all factual allegations in a complaint, that tenet is
“inapplicable to legal conclusions” and a “pleading that offers ‘labels and conclusions’ or ‘a
formulaic recitation of the elements of a cause of action.” Id. l\/[oreover, on a motion to dismiss
for failure to state a claim under Rule lZ(b)(6), the “defendant bears the burden of showing that
no claim has been presented.” Hea'ges v. Um'red Stares, 404 F.3d 744, 750 (3d Cir. 2005) (citation
omitted).
III. Discussion

Defendant argues Plaintiff fails to state a claim upon which relief can be granted because
he did not adequately plead facts to support his agency or successor-in-interest counts. (Def.’s
Moving Br. 8, ECF No. 6.) Defendant therefore argues that because Plaintiff cannot establish
Defendant had any relation to GeoGenix_the party with whom Plaintiff entered into the
Contract_Plaintiff’ s contract-related claims must fail.- (fd. at 9.) Defendant further argues it

satisfactorily performed under the Warranty, and therefore those claims must also fail. (Id. at 13.)

A. The Contract
i. Agency

Defendant first argues it is neither a party to the Contract nor does the Contract reference
an agency relationship (Ia’.) Defendant contends “the only reference to [Defendant] is simply to
describe that the products being installed were manufactured by [Defendant].” (Id_ at l().)
Defendant further argues Plaintiff failed to plead any facts to support his agency and successor
liability claims, and instead relies on conclusory pleadings ([d. at 9.)

Plaintiff opposes, arguing Defendant’s motion is premature because Whether an agency
relationship exists is a factual issue that the Court must accept as true, and the parties have not yet
conducted discoveryl (Pl. ’s Opp’n Br. 5-6, ECF No. 10.) Plaintiff further asserts that the Contract
supports that an agency relationship existed because "GeoGenix referred to [the System]
manufactured by Defendant as its own system.” (Id. at 6 (citing Contract).) He further asserts,
“This point is further underscored by GeoGenix later representing in the Contract that it is
authorized to issue warranties on behalf of Defendant.” (In’. (citing Contract).)

Plaintiff further alleges, “[T]he GeoGenix website unequivocally establishes that it was the
agent of Defendant The website recommends that former customers contact Sea Bright2 because
Sea Bright ‘[has those customer’s] project information [and] experience working with your
equipment.”’ (Pl.’s Opp’n Br. 6-7 (alterations in original) (citing D’Artiglio Decl. Exs. A-D, ECF
No. lO-Z).) Plaintiff alleges that Sea Bright is Defendant’s subsidiary, and “1t1herefore,

GeoGenix’s own website confirms that upon dissolution (or prior to dissolution) all customer files

 

2 Plaintiff neither references Sea Bright in his Complaint nor does he provide information
pertaining to Sea Bright beyond the website printouts he introduced with his Opposition Brief.
The Court notes Plaintiff may not amend his Complaint through submissions accompanying his
Opposition Brief. See fn re Shop~ Vac Mktg. & Safes Pmcrices Liti‘g., No 12»2380, 2014 WL
3557189, at *ll (M.D. Pa. July 17, 2014).

were turned over to Defendant and its subsidiary and that Defendant assumed responsibility for all
of GeoGenix’s customer equipment and warranty obligations.” (ld. at 7.) Finally, Plaintiff argues
GeoGeniX held itself out as Defendant’s “[e]lite dealer” and stated it “received ‘certified training’
from Defendant.” (Id.)

ln Reply, Defendant argues Plaintiff misstates the law when he argues that an agency
relationship is a question of fact that the Court must construe as true at the motion to dismiss stage.
(Def.’s Reply Br. 2, ECF No. 13.) Defendant also argues Plaintiff “impermissibly attempts to
introduce website searches through counsel to support his agency claim.” (Id. at 5.) Defendant
further contends that the submitted website printouts merely demonstrate GeoGenix installed
Defendant’s products, fail to establish a connection between Sea Bright and Defendant, and lack
reference to any agency relationship between Defendant and GeoGenix. (Id. at 5-6.)

“A plaintiff may not conclusively assert that a party was another party’s agent without
sufficient factual allegations.” Carrz`er v. Bank ofAm., N.A.. No. 12-104, 2014 WL 356219, at *5
(D.N.J. Jan. 31, 2014), ajj"d, 592 F. App’x 135 (3d Cir. 2015) (citing TBI Un[imz`tea’ LLC v. Clear
Cur Lawn Decisions, LLC, No. 12-3355, 2013 WL 1223643. at *10 (D.N.J. Mar. 25, 2013)). “An
essential element of agency is the principal’s right to control the agent’s conduct.” Cam'er, 2014
WL 356219 at *5 n.7 (citation and internal quotation marks omitted). “Generally, an agent may
only bind his 1or her] principal for such acts that are within his [or her] actual authority.” TB[
Unlimired LLC, 2013 WL 1223643, at *3. “Actual authority occurs when, at the time of taking
action that has legal consequences for the principal, the agent reasonably believes, in accordance
with the principal’s manifestations to the agent, that the principal wishes the agent so to act.” Id.
(internal quotations and citations omitted).

l Here, Plaintiff errs in arguing that the Court must construe his legal conclusions as true.

Under Federal Rule of Civil Procedure 8, Plaintiff is required to plead facts sufficient to establish

this asserted legal relationship existed.3 Plaintiff s Complaint, however, is devoid of any facts
demonstrating Defendant had a right to control GeoGenix’s conduct. Moreover, contrary to
Plaintiff`s assertion, the Contract does not state that Defendant would install its own system, but
rather indicated that it would “furnish and install” the Sunpower System. Plaintiff’s assertion that
GeoGenix provided it with Sunpower’s “limited manufacturer’s warrant[y]” further fails to
demonstrate an agency relationship The Court, accordingly, finds Plaintiff failed to plead
sufficient facts to support his agency claims4

Because Plaintiff has failed to demonstrate actual agency, the Court next considers whether
Plaintiff satisfactorily plead facts supporting the existence of an apparent agency relationship See,
e.g., Carrier, 2014 WL 356219, at *5 (finding the plaintiff failed to plead sufficient facts to
demonstrate the existence of actual or apparent authority). To demonstrate an apparent agency
relationship existed, Plaintiff must show: “(1) the appearance of authority has been created by the

conduct of the alleged principal and not solely by the conduct of the putative agent; (2) a third

party has relied on the agent’s apparent authority to act for a principal, and (3) the reliance was

 

3 The Court is not required to consider the exhibits Plaintiff attached to his Opposition Brief
because, “[p]laintiffs cannot amend their complaint through a brief in opposition to a motion to
dismiss.” fn re Shop- Vac Mktg., 2014 WL 3557189, at *ll (refusing to consider exhibits the
plaintiff attached to his opposition brief but failed to include in his complaint). The CourtJ
however, may exercise its discretion and consider exhibits attached to an opposition brief so long
as they are consistent with the facts pled in the Complaint See Debomh Heart & Lung Ctr. v.
Presbyterian Med. Ctr., No 11-1290, 2011 WL 6935276, at *8 (D.N.J. Dec. 30, 2011). The Court
finds Plaintiff"s Complaint deficient even if it were to consider the website printouts. Namely,
Plaintiff" s Complaint and exhibits fail to present facts pertaining to Defendant’s conduct, but rather
reinforce its assertions regarding GeoGenix. The Court notes, however, that Plaintiff may include
such information in his amended complaint if he chooses to file one.

4 The Court is also not persuaded by Plaintiff’s assertion that “the existence of an agency
relationship is firmly within the custody, possession, and control of Defendant.” (Pl.’s Opp’n Br.
7.) The Court’s finding that Plaintiff failed to plead facts sufficient to demonstrate agency does
not require Plaintiff to plead his factual allegations with certainty. Rather, the Court requires
Plaintiff to amplify the factual allegations in his Complaint beyond mere conclusory legal
assertions See Iqbal, 556 U.S. at 678-79.

reasonable under the circumstances.” Id. (quoting Huelas n Wells Fargo Home Morrg. Inc., No.
11-7250, 2012 WL 3240166, at *3 (D.N.J. Aug. 7, 2012)). Here, Plaintiff s Complaint fails to
demonstrate that Sunpower’s conduct, and not merely GeoGenix’s conduct, created the appearance
of authority under the Contract. The Court, accordingly, finds Plaintiff failed to adequately plead
facts demonstrating an apparent agency relationship

ii. Successor Liability

Defendant next contends that Plaintist Complaint fails to provide any factual support for
his assertion that Defendant is GeoGenix’s successor-in-interest. (Def.’s Moving Br. 13-14.)
Specifically, Defendant contends that the Contract does not contain an indemnity or successorship
provision, and Plaintiff failed to set forth any facts demonstrating that GeoGenix sold any of its
assets to Defendant ([d. at 14.) In opposition, Plaintiff argues “Defendant became the
successor-in-interest to the Contract by performing obligations under the Contract and attempting
to cure GeoGenix’s breaches of the Contract.” (Pl. ’s Opp’n Br. 8.) Plaintiff argues the Court must
construe that allegation as true and “permit the matter to proceed to discovery where [he] can
further develop” his arguments (Icf.)

The Court again notes Plaintiff’ s assertion that the Court must accept his conclusory legal
assertions as true is erroneous Rather, “[a] plaintiff must . . . plead more than labels and
conclusions . . . .” ECN Fin., LLC v. Chapman, No. 17-2842, 2018 WL 623679, at *2 (E.D. Pa.
Jan. 30, 2018) (internal quotation marks omitted) (finding that the plaintiff failed to adequately
plead successor liability). Moreover, Plaintiff appears to conflate Defendant’s responsibilities
under the Contract, in which GeoGenix is the named party, and the Warranty, in which Sunpower
is the named party. Plaintiff fails to allege facts or cite case law supporting his assertion that

Defendant’s performance of its obligations pursuant to the Warranty establishes that it became a

successor-in-interest to the Contract. Accordingly, the Court finds Plaintiff failed to plead
sufficient facts to satisfactorily demonstrate that Defendant is GeoGenix’s successor-in-interest.

B. The Warranty

Plaintiff argues that even if the Court finds he failed to adequately plead his
Contract-related claims, his Warranty claims must survive. (Pl.’s Opp’n Br. 9 n.l.) Preliminarily,
the Court notes that Plaintiff does not specifically assert a count for breach of warranty; instead,
he embeds his breach of warranty claims in Count One (Breach of Contract), Count Two (Breach
of lmplied Covenant of Good Faith and Fair Dealing), Count Four (Common Law Fraud), and
Count Six (Violation of the New Jersey Truth-in-Consumer Contract, Warranty and Notice Act).

The Court acknowledges that breach of warranty claims are commonly litigated pursuant
to contract law. See, e.g., Spring Motors Disfrl`b., Inc. v. Fora’ Motor Co., 489 A.2d 660, 673
(1985) (holding that contract law principles were the appropriate vehicle for litigating claims
“based on intangible economic loss not attributable to physical injury to person or harm to a
tangible thing other than the defective product itself ’); see also Al[oway v. Gen. Marine Indus. LP,
695 A.2d 264 (N.J. 1997). Plaintiff’ s Opposition arguments, however, appear to conflate the
parties’ responsibilities under the Contract and the Warranty. Specifically, Plaintiff has not made
it clear whether his claims relate to Defendant’s (through GeoGenix) installation of a defective
System under the Contract or Defendant’s failure to repair the System under the Warranty. The
Court, accordingly, finds good cause to allow Plaintiff the opportunity to amend his Complaint
and cure the ambiguities in his pleadings
IV. Conclusion

Plaintiff failed to adequately plead facts demonstrating GeoGenix was Defendant’s agent
or that Defendant is GeoGenix’s successor-in-interest. Further, Plaintiffs pleadings regarding the

Warranty are ambiguous The Court, accordingly, grants without prejudice Defendant’s Motion

to Dismiss. Plaintiff may file an amended complaint within twenty-one days of entry of this

Mernorandum Opinion. The Court will enter an Order consistent with this Memorandum Opinion.

/ZA/z¢n.i,_/
MICHAEL A. StH{PP
UNITED STATES DlsTRICT JUDGE

